DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/12/2020 has been fully considered. Claims 1-37 are pending.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
The term “the composition” in line 13 of claim 1 and in line 10 of claim 2 should be changed to the phrase “the non-aqueous ink composition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 2, there is no support for the limitation “and wherein the composition exhibits strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1”. Fig. 1 and pg. 19, lines 3-16 of Applicant’s specification disclose the marked pseudoplastic, shear thinning behavior of cellulosic polymers regarding viscosity in comparison to shear rate. However, this does not teach the limitation “and wherein the composition exhibits strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1”.
Independent claims 27 and 28 and dependent claims 3-26 and 29-37 do not cure the deficiencies of independent claims 1 and 2 and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 10, 12-19, 21, 24, 26-29, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (JP H10-158554) in view of Regan et al (US 2007/0279467). A machine translation is being used for the English translation of Ise et al (JP H10-158554).


The hydroxypropylcellulose reads on the claimed cellulose derivative of a cellulose hydroxyether as claimed in claim 1, the cellulose hydroxyether as claimed in claim 3 and the hydroxypropyl cellulose as claimed in claim 4.
Given that the hydroxypropylcellulose reads on the claimed hydroxypropylcellulose which reads on the claimed cellulose hydroxyether, it is clear that the hydroxypropylcellulose of Ise would intrinsically have the same claimed function of exhibiting a pseudoplastic, shear-thinning behavior.
The molecular weight range for the cellulose derivative overlaps the claimed molecular weight by mass range in claim 1. The range of 40,000 to 200,000 would be 40 kDa to 200 kDa as 1 Da = 1 g/mol and 1000 Da = 1 kDa.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have high adhesion and wear resistance to various recording media (paragraph [0005]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Ise does not appear to explicitly disclose the ink comprising the viscosity being greater than 10 mPa-s at 20 °C measured at a shear rate of less than 1000 s-1 and the cellulose derivative exhibiting a pseudoplastic, shear thinning behavior.

However, Regan discloses an ink comprising a viscosity of greater than 10 mPa-s at 25 °C at a shear rate of 1000 1/s (Fig. 6; paragraph [0026]), shear thinning liquid dispersible polymers of polysaccharides such as hydroxyethyl cellulose and carboxymethyl cellulose (paragraph [0053]).
	Fig. 6 of Regan shows that the viscosity at 25 °C at a shear rate of 1000 1/s is greater than 10 mPa-s. Due to viscosity and temperature being inversely proportional, one of ordinary skill in the art having the disclosure of Fig. 6 of Regan would determine that the viscosity at 20 °C would still be greater than 10 mPa-s at a shear rate of 1000 1/s. The carboxymethyl cellulose reads on the claimed cellulose derivative exhibiting pseudoplastic, shear thinning behavior as claimed in claim 1 and the cellulose carboxyether as claimed in claim 7.

Ise and Regan are analogous art because they are from the same field of ink jet inks. Ise is drawn to an ink for ink jet printing (see paragraph [0005 of Ise). Regan is drawn to an ink for continuous ink jet printing (see paragraph [0019] of Regan).



In regard to the non-aqueous ink composition exhibiting strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1, given that the structure of the ink of Ise and Regan is the same as the structure of the non-aqueous ink composition as claimed in claim 1, it is clear that the ink of Ise and Regan would intrinsically exhibit strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1.

Regarding claim 10, Ise discloses ink comprising the binder comprising 3% by weight of hydroxypropylcellulose (paragraph [0019]).

Regarding claim 12, Ise discloses the binder further comprising polyester resin (paragraph [0010]).
The polyester resin reads on the claimed one or several other binding resins.

Regarding claims 13-17, 34-35 and 37; Ise discloses the ink comprising an organic solvent system being a mixture of a lower alcohol and an organic solvent 
The solvent in Example 1 adds up to 70% by weight of organic solvent and reads on the claimed amount as claimed in claim 13.  The methyl ethyl ketone in the organic solvent would be from 15 to 85 wt%. This reads on the claimed organic solvent compound as claimed in claim 14, the majority amount of vehicle being MEK as claimed in claims 15 and 16, the ketone having 4 carbon atoms and keton3 as claimed in claim 34. The lower alcohol reads on the claimed minority amount of vehicle as claimed in claim 17. The ethylene glycol ethyl ether reads on the claimed ethylene glycol ether as claimed in claim 37.
	The amounts of MEK and lower alcohol overlaps the claimed ranges for the majority amount of vehicle and minority amount of vehicle as claimed in claims 15 and 17.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have high adhesion and wear resistance to various recording media (paragraph [0005]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 18 and 19, Ise discloses the ink comprising the dye including C.I. Solvent Black #3, #7, #27, #29; C.I. Solvent Blue #38, #70 and C.I. Solvent Red #8 (paragraph [0007]).

	Regarding claim 21, Ise discloses the ink comprising C.I Solvent Black #34 in an amount of 3 wt% (paragraph [0019]).

Regarding claim 24, Ise discloses the ink comprising a conductivity imparting agent comprising lithium chloride (paragraph [0013]).

Regarding claim 26, Ise discloses the ink further comprising a surfactant (paragraph [0017]).
The surfactant reads on the claimed surface active agent.

Regarding claim 27, Ise discloses a method comprising printing ink on a recording media using a charge control type inkjet printer (paragraph [0025]) and wherein the ink is disclosed by the ink of Ise in view of Regan as stated above.

Regarding claims 28 and 29, Ise discloses a printed matter comprising a recording plate having ink printed thereon (paragraph [0025]), wherein the recording plate comprises a metal plate (paragraph [0025]) and wherein the ink is disclosed by the ink of Ise in view of Regan as stated above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (JP H10-158554). A machine translation is being used for the English translation of Ise et al (JP H10-158554).

Regarding claim 2, Ise discloses an ink for a continuous jetting charge control system (paragraph [0003]), wherein the ink comprises an organic solvent (paragraph [0008]), an oil-soluble dye (paragraph [0007]), a binder comprising a cellulose derivative (paragraph [0010]), wherein the molecular weight of the cellulose derivative is 40,000 to 200,000 (paragraph [0010]), wherein the amount of C.I. Solvent Black #34 is 3 wt% and the amount of binder is 5 to 20 wt% (paragraph [0012]).
The ratio of dye to binder is 0.15 (3/20) to 0.6 (3/5).
The molecular weight range for the cellulose derivative overlaps the claimed range in claim 2. The range of 40,000 to 200,000 would be 40 kDa to 200 kDa as 1 Da = 1 g/mol and 1000 Da = 1 kDa.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have high adhesion and wear resistance to various recording media (paragraph [0005]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regard to the non-aqueous ink composition exhibiting strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1, given that the structure of the ink of Ise is the same as the structure of the non-aqueous ink composition as claimed in claim 2, it is clear that the ink of Ise would intrinsically exhibit strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1.

Claims 5-6, 11, 20, 22-23, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (JP H10-158554) in view of Regan et al (US 2007/0279467) in further view of De Saint Romain et al (US 2014/0065381). A machine translation is being used for the English translation of Ise et al (JP H10-158554). De Saint Romain et al (US 2014/0065381) is cited in the IDS filed 10/31/2017.

Ise and Regan are relied upon as described above

Regarding claims 5-6, 11, 20, 22-23, 25 and 31; Ise and Regan do not appear to explicitly disclose the ink comprising cellulose ether being a cellulose aceto-propionate as claimed in claims 5 and 6, binder comprising at least 10% by weight and consisting of cellulose derivative as claimed in claim 11, a pigment including Pigment Blue 60 as claimed in claim 20, a plasticizer in an amount of at least 0.05% by weight as claimed in claim 22, a conductivity salt in an amount of 0.1 to 20% by weight as claimed in claim 3 being chosen from a linear or branched 1 to 4C alkyl group as claimed in claim 31.

However, De-Saint Romain ‘381 discloses an ink composition comprising cellulosic resins including ethylcellulose and cellulose aceto-propionate (paragraph [0160]), the binder comprising 0.1 to 30% by weight (paragraph [0174]), a pigment including Pigment Blue 60 (paragraph [0180]), at least 0.05% by weight of plasticizer (paragraph [0177]), a compound imparting conductivity in an amount of 0.2% to 4% by weight (paragraph [0059]) and conductivity in the range of greater than or equal to 5 µS/cm at 20 °C (paragraph [0186]).
The cellulose aceto-propionate reads on the claimed cellulose ether as claimed in claim 5, cellulose acetopropionate as claimed in claim 6 and R3 being a methyl group as claimed in claim 31. The binder comprising 0.1 to 30% by weight and the binder being a cellulosic resin reads on the claimed binder comprising at least 10% by weight of binder consisting of cellulose derivative as claimed in claim 11. The compound imparting conductivity reads on the claimed conductivity salt.

Ise, Regan and De-Saint Romain ‘381 are analogous art because they are from the same field of ink jet inks. Ise is drawn to an ink for ink jet printing (see paragraph [0005 of Ise). Regan is drawn to an ink for continuous ink jet printing (see paragraph [0019] of Regan). De-Saint Romain ‘381 is an ink for ink jet printing (See Abstract of De-Saint Romain ‘381).

.

Claims 8-9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (JP H10-158554) in view of De Saint Romain et al (US 2014/0065381). A machine translation is being used for the English translation of Ise et al (JP H10-158554). De Saint Romain et al (US 2014/0065381) is cited in the IDS filed 10/31/2017.

Ise is relied upon as described above.

Regarding claims 8-9 and 33; Ise does not appear to explicitly disclose the ink comprising the cellulose ether being an ethylcellulose as claimed in claims 8 and 9 and R5 being a linear or branched 1 to 4C alkyl group as claimed in claim 33.

However, De-Saint Romain ‘381 discloses an ink composition comprising cellulosic resins including ethylcellulose (paragraph [0160]).
5 being an ethyl group as claimed in claim 33. 

Ise and De-Saint Romain ‘381 are analogous art because they are from the same field of ink jet inks. Ise is drawn to an ink for ink jet printing (see paragraph [0005 of Ise). De-Saint Romain ‘381 is an ink for ink jet printing (See Abstract of De-Saint Romain ‘381).

It would have been obvious to one of ordinary skill in the art having the teachings of Ise and De-Saint Romain ‘381 before him or her, to modify the ink of Ise to include the ethylcellulose of De-Saint Romain ‘381 in the ink of Ise because having the required component allows for the ink to dry rapidly, be capable of passing through the nozzle without blocking it with a high stability of orientation of the jet while allowing easy cleaning of the print head (paragraph [0010] of De-Saint Romain ‘381).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (JP H10-158554) in view of Regan et al (US 2007/0279467) in further view of De Saint Romain et al (US 2008/0193725). A machine translation is being used for the English translation of Ise et al (JP H10-158554).

Ise and Regan are relied upon as described above.

1 being chosen from a linear or branched 1 to 4C hydroxyalkyl group and R2 being chosen from a linear or branched 1 to 4C alkyl group as claimed in claim 30 and R4 being a linear or branched 1 to 4C carboxyalkyl group as claimed in claim 32.

However, De Saint Romain ‘725 disclose an ink composition comprising a binder including hydroxymethyl propyl cellulose and carboxymethyl cellulose (paragraph [0125]).
Carboxymethyl cellulose reads on the claimed R4 being a carboxymethyl group as claimed in claim 32. The hydroxymethyl propyl cellulose reads on the claimed R1 being a hydroxymethyl group and R2 being a propyl group as claimed in claim 30

Ise, Regan and De Saint Romain ‘725 are analogous art because they are from the same field of ink jet inks. Ise is drawn to an ink for ink jet printing (see paragraph [0005 of Ise). Regan is drawn to an ink for continuous ink jet printing (see paragraph [0019] of Regan). De Saint Romain ‘725 is drawn to an ink composition for ink jet printing (see Abstract of De Saint Romain ‘725).

It would have been obvious to one of ordinary skill in the art having the teachings of Ise, Regan and De Saint Romain ‘725 before him or her, to modify the ink of Ise and Regan to include the carboxymethyl cellulose and hydroxymethyl propyl cellulose of De Saint Romain ‘725 in the ink of Ise because having the required cellulose binder .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ise et al (JP H10-158554) Regan et al (US 2007/0279467) in further view of Heraud et al (US 5,744,519).

Ise and Regan are relied upon as described above.

Regarding claim 36, Ise and Regan do not appear to explicitly disclose the ink comprising the vehicle consisting of MEK.

However, Heraud discloses an ink composition comprising an organic solvent singly or in a mixture (col. 4, line 58-col. 5, line 11) and wherein the organic solvent is preferred to be methyl ethyl ketone (col. 5, lines 10-11).
The organic solvent being a preferred solvent of methyl ethyl ketone reads on the claimed vehicle consisting of MEK.

Ise, Regan and Heraud are analogous art because they are from the same field of inks for ink jet printing. Ise is drawn to an ink for ink jet printing (see paragraph [0005 of Ise). Regan is drawn to an ink for continuous ink jet printing (see paragraph [0019] of Regan). Heraud is drawn to an ink for ink jet printing (col. 1, lines 4-10 of Heraud).

.

Response to Arguments
Applicant’s arguments, see page 9, filed 11/12/2020, with respect to the claim objections and 112 rejections have been fully considered and are persuasive. The claim objections and 112 rejections have been withdrawn. 

Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.

Applicants argue that neither Ise nor Regan disclose the non-aqueous ink composition exhibiting strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1 and that it would not be obvious to modify the compositions of Ise with Regan.

The Examiner disagrees and notes that in regard to the non-aqueous ink composition exhibiting strong, marked pseudoplastic behavior at a shear rate between 1000 and 200000 s-1, given that the structure of the ink of Ise and Regan is the same as -1.
It would have been obvious to one of ordinary skill in the art having the teachings of Ise and Regan before him or her, to modify the ink of Ise to include the viscosity and shear thinning carboxymethyl cellulose of Regan in the ink of Ise because having the required viscosity at a shear rate of 1/s and a shear thinning liquid dispersible polysaccharide such as carboxymethyl cellulose provides the desired hear thinning behavior for an ink (paragraph [0035] of Regan).

Applicants argue that molecular weight of the cellulose resins in Ise is not a molecular mass by weight.

The Examiner disagrees and notes that the molecular weight range for the cellulose derivative overlaps the claimed range in claim 2. The range of 40,000 to 200,000 would be 40 kDa to 200 kDa as 1 Da = 1 g/mol and 1000 Da = 1 kDa.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have high adhesion and wear resistance to various recording media (paragraph [0005]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicants argue that it would not be obvious to use the cellulose ether resins of De Saint Romain I for the hydroxypropyl cellulose of Ise.

The Examiner disagrees and notes that it would have been obvious to one of ordinary skill in the art to modify the ink of Ise to include the ethylcellulose and cellulose aceto-propionate in the ink of Ise because having the required components allows for the ink to dry rapidly, be capable of passing through the nozzle without blocking it with a high stability of orientation of the jet while allowing easy cleaning of the print head (paragraph [0010] of De-Saint Romain ‘381).
Also, the arguments involving the combination of Ise and De Saint Romain I appear to be arguments of counsel as to what would be understood by one of ordinary skill in the art and see to contradict what is taught in Ise.
	Applicants have not shown how the cellulose resins of De Saint Romain I would be different from the molecular weight of the cellulose resins in Ise.

Applicants argue that De Saint Romain ‘381, De Saint Romain ‘725 and Heraud do not cure the deficiencies of Ise and Regan.

The Examiner disagrees and notes that De Saint Romain II is a teaching reference used to teach ethylcellulose (De-Saint Romain ‘381), carboxymethyl cellulose 

However, note that while De Saint Romain ‘381, De Saint Romain ‘725 and Heraud do not disclose all the features of the present claimed invention, De Saint Romain ‘381, De Saint Romain ‘725 and Heraud are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely ethylcellulose (De-Saint Romain ‘381), carboxymethyl cellulose and hydroxymethyl propyl cellulose (De Saint Romain ‘725) and a preferred solvent of MEK (Heraud), and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773